Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 6/27/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
Examiner notes Applicant recites “for other related product inventions...” which does not explain why the requirement belongs to the scope of “other” and appears to be irrelevant to the requirement. See MPEP806.05(j), even considering the product inventions as related as Applicant refers to, “To support a requirement for restriction between two or more related product inventions, or between two or more related process inventions, both two-way distinctness and reasons for insisting on restriction are necessary, i.e., separate classification, status in the art, or field of search.”
The requirement is still deemed proper and is therefore made FINAL.

  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,5-7 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Chen (US 20210132336). 

    PNG
    media_image1.png
    589
    755
    media_image1.png
    Greyscale

Regarding claim 1, Chen teaches (Fig. 11, Tables 11) An optical imaging lens, comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element, and an eighth lens element arranged in sequence along an optical axis from an object side to an image side, wherein each of the first lens element to the eighth lens element comprises an object-side surface facing the object side and allowing imaging rays to pass through and an image-side surface facing the image side and allowing the imaging rays to pass through, wherein 
the first lens element has positive refracting power,
the second lens element has negative refracting power,
an optical axis region of the object-side surface of the fifth lens element is concave,
an optical axis region of the object-side surface of the sixth lens element is convex,
an optical axis region of the image-side surface of the seventh lens element is convex, and
lens elements having refracting power in the optical imaging lens are only the first lens element to the eighth lens element described above, and the optical imaging lens satisfies the following conditional expression: (ALT+BFL)/(G45+T5+G56)≤4.800 (as seen in Fig. 11), wherein ALT is a sum of the thicknesses of eight lens elements from the first lens element to the eighth lens element along the optical axis, BFL is a distance from the image-side surface of the eighth lens element to an image plane along the optical axis, G45 is an air gap from the fourth lens element to the fifth lens element along the optical axis, G56 is an air gap from the fifth lens element to the sixth lens element along the optical axis, and T5 is a thickness of the fifth lens element along the optical axis.

Regarding claim 3, Chen further teaches The optical imaging lens as claimed in claim 1, wherein the optical imaging lens further satisfies the following conditional expression: TL/(T1+T7+T8)≤4.300 (6.76/2.26), wherein TL is a distance from the object-side surface of the first lens element to the image-side surface of the eighth lens element along the optical axis, T1 is a thickness of the first lens element along the optical axis, T7 is a thickness of the seventh lens element along the optical axis, and T8 is a thickness of the eighth lens element along the optical axis.

Regarding claim 5, Chen further teaches The optical imaging lens as claimed in claim 1, wherein the optical imaging lens further satisfies the following conditional expression: EFL/(T6+G67+T7)≤4.600 (6.66/1.6), wherein EFL is an effective focal length of the optical imaging lens, T6 is a thickness of the sixth lens element along the optical axis, T7 is a thickness of the seventh lens element along the optical axis, and G67 is an air gap from the sixth lens element to the seventh lens element along the optical axis.

Regarding claim 6, Chen further teaches The optical imaging lens as claimed in claim 1, wherein the optical imaging lens further satisfies the following conditional expression: (T1+T3+T5)/G45≥3.400 (1.8204/0.4973), wherein T1 is a thickness of the first lens element along the optical axis, and T3 is a thickness of the third lens element along the optical axis.

Regarding claim 7, Chen further teaches The optical imaging lens as claimed in claim 1, wherein the optical imaging lens further satisfies the following conditional expression: V2+V3+V4≤110.000 (98.8), wherein V2 is an Abbe number of the second lens element, V3 is an Abbe number of the third lens element, and V4 is an Abbe number of the fourth lens element.

Claim(s) 1,4 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Son (US 20190391365). 

    PNG
    media_image2.png
    752
    507
    media_image2.png
    Greyscale

Regarding claim 1, Son teaches (Fig. 15, Tables 15) An optical imaging lens, comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element, and an eighth lens element arranged in sequence along an optical axis from an object side to an image side, wherein each of the first lens element to the eighth lens element comprises an object-side surface facing the object side and allowing imaging rays to pass through and an image-side surface facing the image side and allowing the imaging rays to pass through, wherein 
the first lens element has positive refracting power,
the second lens element has negative refracting power,
an optical axis region of the object-side surface of the fifth lens element is concave,
an optical axis region of the object-side surface of the sixth lens element is convex,
an optical axis region of the image-side surface of the seventh lens element is convex, and
lens elements having refracting power in the optical imaging lens are only the first lens element to the eighth lens element described above, and the optical imaging lens satisfies the following conditional expression: (ALT+BFL)/(G45+T5+G56)≤4.800 (4.798/1.06), wherein ALT is a sum of the thicknesses of eight lens elements from the first lens element to the eighth lens element along the optical axis, BFL is a distance from the image-side surface of the eighth lens element to an image plane along the optical axis, G45 is an air gap from the fourth lens element to the fifth lens element along the optical axis, G56 is an air gap from the fifth lens element to the sixth lens element along the optical axis, and T5 is a thickness of the fifth lens element along the optical axis.

Regarding claim 4, Son further teaches The optical imaging lens as claimed in claim 1, wherein the optical imaging lens further satisfies the following conditional expression: AAG/(T2+T3)≤3.700 (1.702/0.767), wherein AAG is a sum of seven air gaps from the first lens element to the eighth lens element along the optical axis, T2 is a thickness of the second lens element along the optical axis, and T3 is a thickness of the third lens element along the optical axis.

Allowable Subject Matter
Claim(s) 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 2, the prior art of record neither anticipates nor renders obvious all the limitations of claim 2 for an optical imaging lens including “(G78+T8)/T5≥2.500”, along with the other claimed limitations of claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234